DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/27/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process without significantly more. 
In regard to claim 1, the claim recite(s) “determining an orientation of the rendering is not a standard orientation; responsive to determining that the orientation of the rendering is not a standard orientation, automatically adjusting the orientation of the rendering to the standard orientation via a processor”. 
Following step 2A of the 2 prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea on a generic computer. The limitations listed above, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components and/or read on writing or adjusting an image via hand, pen and paper. Nothing in the claim elements precludes these steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then it falls within the “mental processes” grouping of abstract ideas. 
Following step 2B of the 2 prong analysis, it was determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply involves “displaying the image slice unaltered in a non-adjusted orientation while providing the rendering in the standard orientation to which the rendering was adjusted, in image slice and the rendering generated based on the same imaging data” which represents insignificant extra-solution activity.
In regard to claims 2-9, that depend directly or indirectly from claim 1 are also rejected due to their dependency. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims merely recite “determining the orientation based on the one or more identified anatomical features” (Claim 4); “automatically adjusting the orientation to the standard orientation in real time” (Claim 7); “adjusting 
In regard to claims 10 and 17, this claims recite “determine an orientation of the 3D rendering based on one or more anatomical features of the fetus”; “responsive to determining that the orientation of the 3D rendering is not a standard orientation, automatically adjust the orientation of the 3D rendering to the standard orientation via the processor” (Claim 10) and “automatically determining an orientation of the 3D rendering based on the one or more identified anatomical features”;.[…] “responsive to the orientation of the 3D rendering not being in the standard orientation, automatically reversing the orientation of the 3D rendering to the standard orientation via a processor” (Claim 17).
Following step 2A of the two-prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea on a generic computer. The limitations listed above, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components and/or read on writing or adjusting an image via hand, pen and paper. Nothing in the claim elements precludes these steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then it falls within the “mental processes” grouping of abstract ideas. 
Following step 2B of the two-prong analysis, it was determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply involves “simultaneously display, via the display device, the 2D image slice unaltered in a non-adjusted orientation and the 3D rendering in the standard orientation to which the rendering was adjusted, the 2D image slice and the 3D rendering generated based on the same fetal imaging data” which represents insignificant extra-solution activity.
In regard to claims 11-16 and 18-20, that depend directly or indirectly from claims 10 and 17, respectively are also rejected due to their dependency. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims merely recite “determining a vertical axis of the fetus based on the one or more anatomical features; and determining the orientation of the 3D rendering with respect to the vertical axis” (Claim 11); “determining a transverse axis based on the one or more anatomical features; and generating a vertical axis perpendicular to the transverse axis and bifurcating the nose or the mouth” (Claim 13); “determining the orientation is not the standard orientation includes the orientation being greater than a threshold angle of the standard orientation” (Claim 15); “following simultaneous displaying the 2D image slice and the 3D rendering, and responsive to a user request at a user interface of the ultrasound imaging system, updating the orientation of the 3D rendering” (Claim 19) which represent steps that can be practically performed within the mind (i.e. as a mental process) and/or insignificant extra-solution activity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-11, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and further in view of Kim US 20130237824 A1 “Kim”.
In regard to claim 1, Haas teaches “A method, comprising: acquiring imaging data from a probe of an ultrasound imager” (“FIG. 2 is a flow chart illustrating a method 200 for aligning a volume to a standard alignment according to an embodiment of the disclosure. […] Method 200 includes, at 202, acquiring a plurality of images with an ultrasound probe” [0022]. Since the method 200 involves acquiring a plurality of images with an ultrasound probe, under broadest reasonable interpretation, method 200 is capable of acquiring imaging data from a probe of an ultrasound imager. Furthermore, in regard to the ultrasound imager, Haas discloses in FIG. 1, “an ultrasound imaging system 100 includes a transmit beamformer 101 and a transmitter 102 that drive transducer elements 104 within a probe 106 to emit pulsed ultrasonic signals into a body (not shown)” [0013]. In this case, the ultrasound imaging system constitutes an ultrasound imager because it includes a probe 106 containing transducer elements with which to transmit and receive ultrasound image data.); 
“generating, from the imaging data, an image slice and a rendering” (“At 204, method 200 includes constructing a three-dimensional volume based on the plurality of images” [0022]. Therefore, the method is capable of generating (i.e. constructing) a rendering (i.e. a three-dimensional volume) based on the plurality of images (i.e. imaging slices) acquired in step 202 of the method. Furthermore, in 
“determining an orientation of the rendering is not a standard orientation” (“At 206, the three-dimensional model is aligned with respect to a feature of interest within the volume. […] Briefly, the alignment includes identifying the feature of interest in at least a first image plane, and adjusting the volume to align the feature of interest to a given axis within the first plane” [0023]. The volume, in this case constitutes the rendering since it was constructed from a plurality of images in step 204 of the method. In order to adjust the volume to align it with a feature of interest, the orientation of the rendering had to have been known (i.e. determined) prior to making an adjustment. Furthermore, Haas discloses “One or more guidance indicators may be output that textually or graphically illustrate to an operator, for example, how the images are to be adjusted to that the feature of interest is aligned with respect to the standard orientation. The images may be adjusted with respect to the feature of interest, thus aligning the volume to the standard orientation” [0010]. In this case, in order for the volume (i.e. 
“responsive to determining that the orientation of the rendering is not a standard orientation, automatically adjusting the orientation of the rendering to the standard orientation via a processor” (“Thus, the method described above acquires a plurality of images and constructs a three-dimensional volume from the plurality of images. The volume is then aligned to a standard alignment with respect to a feature of interest of the volume, in three intersecting planes of the volume” [0025]. For the volume alignment portion of the method to take place, under broadest reasonable interpretation, the method had to have determined that the orientation of the rendering (i.e. the volume) was not in the standard orientation (i.e. standard alignment). Furthermore, in regard to automatically adjusting the orientation of the rendering, Haas discloses “An embodiment relates to a method for automatically aligning a three-dimensional image of a heart. The method includes accessing a three-dimensional volume representing a heart; and aligning the three-dimensional volume with respect to a sub-anatomical structure of the heart” [0045] and “Thus, at 306, the method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis. This may be performed automatically by the computing system once the operator places the line on the septum” [0034]. A computing system inherently includes a processor. Since the computing system can perform step 306 to automatically align the septum of the heart (i.e. in the three-dimensional rendering) with the vertical axis and the volume can be aligned to a standard orientation (i.e. see Haas [0025-0026]), under broadest reasonable interpretation, the method is capable of determining that the orientation of the volume is not in a standard orientation and automatically adjusting the orientation of the rendering (i.e. the volume) to the standard orientation via a processor.
displaying the image slice unaltered in a non-adjusted orientation […] the rendering in the standard orientation to which the rendering was adjusted, the image slice and the rendering generated based on the same image data” (“Specifically, FIG. 6 shows a graphical user interface 600 that may be output on a display device during a third step of the alignment. The graphical user interface includes three images of the heart, an image 602 in the A plane, an image 604 in the B plane and an image 606 in the C plane. In image 602, the septum is now aligned along the vertical axis, due to the alignment performed as described above at 306 of method 300” [0035] and “Again, as shown in FIG. 6, the input indicating the location may be a line 610 along the longitudinal axis of the septum in image 606. Also shown in FIG. 6 is the visual indicator 612 illustrating the septum and the vertical axis” [0037]. The images 602, 604 and 606 in this case constitute image slices of the rendering (i.e. volume being imaged). Since the image 602 is aligned with the vertical axis, under broadest reasonable interpretation, image 602 constitutes a rendering in the standard orientation to which the rendering was adjusted. Furthermore, since the image 606 includes a line 610 along the longitudinal axis of the septum, this image constitutes an image slice that is unaltered in a non-adjusted orientation. Additionally, since all of the images 603, 604 and 606 are of the septum, under broadest reasonable interpretation, the image slice and the rendering are generated based on the same imaging data.).
Haas does not teach that the displaying of the image slice is performed “while providing the rendering in the standard orientation to which the rendering was adjusted”.
Kim teaches displaying the image slice “while providing the rendering in the standard orientation to which the rendering was adjusted” (“Referring to FIG. 7, in a 2D image mode according to an embodiment of the present invention, the ultrasound apparatus 100 may display a 2D ultrasound image 710 and a 3D ultrasound image 720 on which the location corresponding to the 2D ultrasound image 710 is marked” [0084]. Since the ultrasound apparatus 100 can display both the 2D ultrasound image and the 3D ultrasound image, under broadest reasonable interpretation, the ultrasound apparatus is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include the step of displaying the image slice unaltered while providing the rendering as disclosed in Kim in order to allow the user to view the images in multiple dimensions. By displaying a two-dimensional image and a three-dimensional image simultaneously, the physician can be made aware of how images in the two-dimensional image relate to the three-dimensional image. This would provide the user with a better understanding of the two-dimensional image in the context of the three-dimensional image space. Combining the prior art elements according to known techniques would yield the predictable result of simultaneous display of an imaging region in multiple dimensions.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas discloses “wherein the imaging data includes fetal imaging data” (“As described above, the ultrasound imaging system of FIG. 1 may acquire a plurality of images and construct a three-dimensional volume representing an imaged target region. For example, a fast 3D-sweep acquisition or a spatio-temporal 
“each of the image slice and the rendering depict one or more anatomical features of a fetus” (“The interventricular septum is a sub-anatomical feature of the heart that is easy to identify, even in a developing fetal heart, and that has a defined orientation. Thus by using the interventricular septum as an orientation landmark, a simple, fast, and reproducible alignment may be achieved, even if the alignment is carried out by a practitioner that is not highly skilled in ultrasound imaging techniques (such as a physician). However, the method is not limited to aligning a heart with respect to an interventricular septum, as other sub-anatomical features of the heart may be used, such as an atrioventricular valve” [0031]. Therefore, one or more anatomical features (i.e. sub-anatomical features such as the interventricular septum and the atrioventricular valve) can be used to define an orientation of the fetal heart. Furthermore, in regard to the image slice and the rendering depicting the one or more anatomical features, Haas discloses “FIG 4, shows an example graphical user interface 400 that may be output on a display device, showing a heart in three planes (the A, B, and C planes) during a first step of the alignment process. […] The left and right ventricles (LV and RV, respectively) are visible in image 402 (e.g., in the A plane). Additionally, a user selection of a ventricle of interest (the left ventricle) is indicated by a visual indicator, such as dot 408, which is visible in all three planes” [0032]. In this case, each of the three planes constitutes an image slice and the volume represents the 3D rendering. Therefore, the image slices and the rendering depict one or more anatomical features of a fetus.).
In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas wherein determining the orientation of the rendering includes: identifying the one or more anatomical features” (“Thus, the method 300 described above uses the interventricular septum of the heart as an anatomical landmark. This landmark is in the heart and thus is not subject to a great amount of the change in position relative to other features of the heart among different hearts of patients” [0042] and “A further embodiment relates to a method for aligning a fetal heart volume, comprising: generating a three-dimensional volume representing a heart of a fetus based on a plurality of ultrasound images; semi-automatically aligning the volume to a standard alignment by aligning an interventricular septum of the volume to a vertical axis in one or more planes of the volume […]” [0058]. In this case, the interventricular septum constitutes an anatomical feature. Furthermore, in order for the method to semi-automatically align the volume to the standard alignment by aligning the interventricular septum to a vertical axis of the volume, under broadest reasonable interpretation, the method had to have identified the one or more anatomical features (i.e. the interventricular septum).); and 
“determining the orientation based on the one or more identified anatomical features” (“A further embodiment relates to a method for aligning a fetal heart volume, comprising, […] semi-automatically aligning the volume to a standard alignment by aligning an interventricular septum of the volume to a vertical axis in one or more planes of the volume, the semi-automatic alignment including outputting notifications to a user to guide the user through the alignment, receiving an indication of a location of the interventricular septum, and automatically rotating the volume in response to receiving the indication […]” [0058]. In order to semi-automatically align the volume to the standard alignment by aligning an interventricular septum, under broadest reasonable interpretation, the orientation of the volume had to have been determined based on orientation of the one or more identified anatomical features (i.e. the interventricular septum).).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Haas teaches “further comprising: […], automatically adjusting the orientation to the standard orientation in real time” (“In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. […] To ensure the standard alignment may be reached in an easy, fast, and reproducible manner […] the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume […]. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. Since the volume can be aligned to a standard orientation and the alignment process may include automatic rotation and/or translation of the volume, under broadest reasonable interpretation, the method can involve automatically adjusting the orientation of the standard orientation in real time. Furthermore, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with a vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis” [0034]. Therefore, the volume can be automatically adjusted to the standard orientation (i.e. the vertical axis) in real time. 
Haas does not teach that the automatic adjustment is “responsive to a position of the probe of the ultrasound imager being altered”.
Kim teaches “a position of the probe of the ultrasound imager being altered” (“a method of providing an ultrasound image, the method including: marking a cut line or a cut surface on a 3-dimensional (3D) ultrasound image of an object which is obtained using a probe […] detecting motion information about the probe by using a sensor included in the probe; and changing a location of the cut line or the cut surface based on the detected motion information about the probe” [0011]. In this case, the cut line is “used to view an oblique cross-sectional image of the 3D ultrasound image” [0063], therefore, the cut line can be used to obtain image slices from the 3D ultrasound (i.e. volume) image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include automatically adjusting the standard orientation is response to the position of the probe of the ultrasound imager being altered as disclosed in Kim in order to modify the orientation of the rendering in response to the movement of the probe. When the position of the ultrasound probe is altered, the images produced in the new position may not align with the standard orientation. By changing the orientation automatically in response to the movement of the probe, the rendering can be aligned based on the new positions of the probe. Combining the prior art elements according to known techniques would yield the predictable result of aligning the rendering based on the positioning of the ultrasound probe.  
In regard to claims 10 and 17, Haas teaches “A system, comprising: an ultrasound probe” (Claim 10) (“FIG. 1 is a schematic diagram of an ultrasound imaging system 100 in accordance with an embodiment of the invention. The ultrasound imaging system 100 includes a transmit beamformer 101 and a transmitter 102 that drive transducer elements 104 within a probe 106 to emit pulsed ultrasonic signals into a body (not shown)” [0013]. Therefore, the system includes an ultrasound probe.); 
“a user interface configured to receive input from a user of the system” (Claim 10) (“A user interface 115 may be used to control operation of the ultrasound imaging system 100 including controlling the input of patient data, changing a scanning or display parameter, and the like. The user 
“a display device” (Claim 10) (in FIG. 1 a display device 118 and “The processor 116 is also in electronic communication with a display device 118, and the processor 116 may process the data into images for display on the display device 118” [0015].); and 
“a processor configured with instructions in non-transitory memory that when executed cause the processor to: acquire fetal imaging data from the ultrasound probe” (Claim 10) (“The processor 116 may include a central processor (CPU) according to an embodiment. According to other embodiments, the processor 116 may include other electronic components capable of carrying out processing functions, such as a digital signal processor, a field-programmable gate array (FPGA), or a graphic board” [0015] and “The processor 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the data” [0016]. Therefore, the system includes a processor that is configured with instructions to perform specific functions. Furthermore, in regard to the non-transitory memory, Haas discloses “The memory 120 may comprise any known data storage medium” [0017]. Since the memory 120 may comprise any known data storage medium, under broadest reasonable interpretation, the memory 120 can be a non-transitory memory capable of storing instructions executed by the processor 116.
In regard to acquiring fetal image data from the ultrasound probe, Haas discloses “The processor 116 may control the probe to acquire data” [0015]. Thus, the processor can acquire data with the ultrasound probe. In regard to fetal imaging data, Haas discloses “As described above, the ultrasound imaging system of FIG. 1 may acquire a plurality of images and construct a three-dimensional volume representing an imaged target region. For example, a fast 3D-sweep acquisition or a spatio-temporal image correlation (STIC) acquisition process may be used to acquire 3D or 4D volume of a 
“A method for an ultrasound imaging system, comprising: acquiring imaging data of a fetus from a probe of an ultrasound imaging system” (Claim 17) (“FIG. 2 is a flow chart illustrating a method 200 for aligning a volume to a standard alignment according to an embodiment of the disclosure. […] Method 200 includes, at 202, acquiring a plurality of images with an ultrasound probe” [0022]. Since the method 200 involves acquiring a plurality of images with an ultrasound probe, under broadest reasonable interpretation, method 200 is capable of acquiring imaging data from a probe of an ultrasound imaging system. In regard to acquiring fetal imaging data, Haas discloses “As described above, the ultrasound imaging system of FIG. 1 may acquire a plurality of images and construct a three-dimensional volume representing an imaged target region. For example, a fast 3D-sweep acquisition or a spatio-temporal image correlation (STIC) acquisition process may be used to acquire 3D or 4D volume of a target region, such as a fetal heart” [0020] and “A further embodiment relates to a method for aligning a fetal heart volume […]” [0058]. Since the ultrasound imaging system can acquire 3D or 4D volume images of a fetal heart and the method can be used for aligning a fetal heart volume, under broadest reasonable interpretation, the imaging data can include fetal imaging data.); 
“generate, from the fetal imaging data, a two-dimensional (2D) image slice of a fetus and a three-dimensional (3D) rendering of the fetus” (Claim 10) and “generating, from the imaging data, a two-dimensional (2D) image slice depicting the fetus and a three-dimensional (3D) rendering depicting the fetus” (Claim 17) (“In a first example, aligning the three-dimensional volume with respect to the interventricular septum of the heart may comprise, for a given slice of the three-dimensional volume, aligning a first plane, a second plane, and a third plane of the volume with respect to the interventricular septum. In an example, the given slice comprises a slice including an at least partial view of a left and 
“automatically identifying one or more anatomical features of the fetus depicted in the 3D rendering” (Claim 17) (“To ensure the standard alignment may be reached in an easy, fast, and reproducible manner, even if performed by a physician or other clinician not skilled in ultrasound techniques, the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume with respect to a feature of interest within the volume, such as the interventricular septum of the heart. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. In this case, since the interventricular septum constitutes an anatomical feature because it is “a sub-
“determine an orientation of the 3D rendering based on one or more anatomical features of the fetus” (Claim 10) and “automatically, determining an orientation of the 3D rendering based on the one or more identified anatomical features” (Claim 17) (“At 206, the three-dimensional model is aligned with respect to a feature of interest within the volume. […] Briefly, the alignment includes identifying the feature of interest in at least a first image plane, and adjusting the volume to align the feature of interest to a given axis within the first plane” [0023]. The volume, in this case constitutes the rendering since it was constructed from a plurality of images in step 204 of the method. In order to adjust the volume to align it with a feature of interest, the orientation of the rendering had to have been known (i.e. determined) prior to making an adjustment. Furthermore, in regard to one or more anatomical features of the fetus, Haas discloses “The interventricular septum is a sub-anatomical feature of the heart that is easy to identify, even in a developing fetal heart, and that has a defined orientation” [0031]. The interventricular septum thus constitutes an anatomical feature that can be easily identified within the fetus. Since the alignment procedure includes identifying the feature of interest in at least the first image plane, under broadest reasonable interpretation, the method which is carried out by the processor of the system had to have determined an orientation of the 3D rendering based on one or more anatomical features of the fetus (i.e. the interventricular septum of the fetus).); 
“responsive to determining that the orientation of the 3D rendering is not a standard orientation, automatically adjust the orientation of the 3D rendering to the standard orientation” (Claim 10) (“Thus, the method described above acquires a plurality of images and constructs a three-
“responsive to the orientation of the 3D rendering being in a standard orientation, maintaining the orientation of the 3D rendering” (Claim 17) (“Thus, at 306, method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis” [0034]. Therefore, the rotation of the volume (i.e. the 3D rendering) is stopped 
“responsive to the orientation of the 3D rendering not being in the standard orientation, automatically reversing the orientation of the 3D rendering to the standard orientation via a processor” (Claim 17) (“A further embodiment related to a method for aligning a fetal heart volume […] including outputting notifications to a user to guide the user through the alignment, receiving an indication of a location of the interventricular septum, and automatically rotating the volume in response to receiving the indication” [0058]. In this case, since the method automatically rotates the volume in response to the indication, under broadest reasonable interpretation, the indication had to have demonstrated that the 3D rendering (i.e. volume) is not in the standard orientation. Furthermore, the act of automatically rotating the volume, under broadest reasonable interpretation can result in automatically reversing the orientation of the 3D rendering. Additionally, Haas discloses “An embodiment relates to a method for automatically aligning a three-dimensional image of a heart. The method includes accessing a three-dimensional volume representing a heart; and aligning the three-dimensional volume with respect to a sub-anatomical structure of the heart” [0045] and “Thus, at 306, the method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned 
“[…] display, via the display device, the 2D image slice unaltered in a non-adjusted orientation […] the 3D rendering in the standard orientation to which the 3D rendering was adjusted, the 2D image slice and the 3D rendering generated based on the same fetal imaging data” (Claims 10 and 17) (“Specifically, FIG. 6 shows a graphical user interface 600 that may be output on a display device during a third step of the alignment. The graphical user interface includes three images of the heart, an image 602 in the A plane, an image 604 in the B plane and an image 606 in the C plane. In image 602, the septum is now aligned along the vertical axis, due to the alignment performed as described above at 306 of method 300” [0035] and “Again, as shown in FIG. 6, the input indicating the location may be a line 610 along the longitudinal axis of the septum in image 606. Also shown in FIG. 6 is the visual indicator 612 illustrating the septum and the vertical axis” [0037]. The images 602, 604 and 606 in this case constitute image slices of the rendering (i.e. volume being imaged). Since the image 602 is aligned with the vertical axis, under broadest reasonable interpretation, image 602 constitutes a rendering in the standard orientation to which the rendering was adjusted. Furthermore, since the image 606 includes a line 610 along the longitudinal axis of the septum, this image constitutes an image slice that is unaltered in a non-adjusted orientation. Additionally, since all of the images 603, 604 and 606 are of the septum, under broadest reasonable interpretation, the 2D image slice and the 3D rendering can be generated based on the same imaging data (i.e. fetal imaging data).).
Page 28 of 31Docket No. 502813-US-1simultaneously display(ing), via the display device, the 2D image slice unaltered in a non-adjusted orientation and the 3D rendering in the standard orientation to which the 3D rendering was adjusted” (Claims 10 and 17).
Kim teaches to “Page 28 of 31Docket No. 502813-US-1simultaneously display(ing), via the display device, the 2D image slice unaltered in a non-adjusted orientation and the 3D rendering in the standard orientation to which the 3D rendering was adjusted” (“Referring to FIG. 7, in a 2D image mode according to an embodiment of the present invention, the ultrasound apparatus 100 may display a 2D ultrasound image 710 and a 3D ultrasound image 720 on which the location corresponding to the 2D ultrasound image 710 is marked” [0084]. Since the ultrasound apparatus 100 can display both the 2D ultrasound image and the 3D ultrasound image, under broadest reasonable interpretation, the ultrasound apparatus is capable of displaying an image slice and a rendered (i.e. volume) image of an object. Furthermore, Kim discloses “Referring to FIG. 6, in a 3D image mode according to an embodiment of the present invention, a 3D ultrasound image 610 a 2D ultrasound image 620, and a captured image 630 may be displayed” [0080] and “The capture image 630 according to an embodiment of the present invention may include a plurality of 2D ultrasound images which are captured by a user” [0081]. Since the ultrasound apparatus 100 can also display 3D ultrasound image 610, 2D ultrasound image 620 and a captured image 630 which includes a plurality of 2D ultrasound images, under broadest reasonable interpretation, the ultrasound apparatus, including a processor, is capable of displaying 2D image slices (i.e. a plurality of 2D ultrasound images) unaltered and the 3D rendering (i.e. 3D volume) in the standard orientation (i.e. as performed by the processor of Haas) simultaneously.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Haas so as to include the step of displaying the image slice unaltered while providing the rendering as disclosed in Kim in order to allow the user to view the images in multiple dimensions. By displaying a two-dimensional image and a three-dimensional 
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas discloses “wherein determining the orientation of the 3D rendering based on the one or more anatomical features of the fetus includes: searching for the one or more anatomical features in the 3D rendering; responsive to the one or more anatomical features being identified: determining a vertical axis of the fetus based on the one or more anatomical features; and determining the orientation of the 3D rendering with respect to the vertical axis” (“Aligning the interventricular septum with the vertical axis in the first plane may comprise receiving an indication of a location of a longitudinal axis of the interventricular septum in the first plane and rotating the volume until the longitudinal axis of the interventricular septum in aligned with the vertical axis of the first plane” [0049]. In this case, since a rotation has to be performed to align the interventricular septum, under broadest reasonable interpretation, the processor had to have searched for the one or more anatomical features in the 3D rendering (i.e. volume) and identified the one or more anatomical features (i.e. the interventricular septum. Furthermore, in order for the interventricular septum to be aligned to the vertical axis in the first plane, under broadest reasonable interpretation, a vertical axis of the fetus based on the one or more anatomical features (i.e. the interventricular septum) had to have been determined. Additionally, in order for the volume (i.e. the 3D rendering) to be rotated until the longitudinal axis is aligned with the vertical axis of the first plane (i.e. the standard orientation), under broadest reasonable interpretation the orientation of the 3D rendering with respect to the vertical axis had to have been determined in 
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Haas teaches “responsive to a user request received at a user interface of the ultrasound imaging system” (“The alignment process described below includes outputting instructions to a user, via a graphical user interface for example, as well as receiving user inputs made to the graphical user interface [0028]. Since the graphical user interface can receive user inputs, under broadest reasonable interpretation, a user request can be received at a user interface of the ultrasound imaging system.); and 
“updating the orientation of the 3D rendering” (“In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. […] To ensure the standard alignment may be reached in an easy, fast, and reproducible manner […] the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume […]. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. Since the volume can be aligned to a standard orientation and the alignment process may include automatic rotation and/or translation of the volume, under 
Haas does not teach “further comprising: following simultaneously displaying the 2D image slice and the 3D rendering”.
Kim teaches “simultaneously displaying the 2D image slice and the 3D rendering” (“Referring to FIG. 7, in a 2D image mode according to an embodiment of the present invention, the ultrasound apparatus 100 may display a 2D ultrasound image 710 and a 3D ultrasound image 720 on which the location corresponding to the 2D ultrasound image 710 is marked” [0084]. Since the ultrasound apparatus 100 can display both the 2D ultrasound image and the 3D ultrasound image, under broadest reasonable interpretation, the ultrasound apparatus is capable of displaying an image slice and a rendered (i.e. volume) image of an object. Furthermore, Kim discloses “Referring to FIG. 6, in a 3D image mode according to an embodiment of the present invention, a 3D ultrasound image 610 a 2D ultrasound image 620, and a captured image 630 may be displayed” [0080] and “The capture image 630 according to an embodiment of the present invention may include a plurality of 2D ultrasound images which are captured by a user” [0081]. Since the ultrasound apparatus 100 can also display 3D ultrasound image 610, 2D ultrasound image 620 and a captured image 630 which includes a plurality of 2D ultrasound images, under broadest reasonable interpretation, the ultrasound apparatus, including a processor, is capable of displaying 2D image slices (i.e. a plurality of 2D ultrasound images) and the 3D rendering (i.e. 3D volume) in the standard orientation (i.e. as performed by the processor of Haas) simultaneously.).

In regard to claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Haas teaches “wherein the standard orientation is upwards orientation relative to the display device” (“Thus, the method described above acquires a plurality of images and constructs a three-dimensional volume from the plurality of images. The volume is then aligned to a standard alignment with respect to a feature of interest of the volume, in three intersecting planes of the volume” [0025] and “Accordingly, a method of aligning a volume to a standard orientation includes accessing three images […] outputting one of more guidance indicators that indicate how the three images are to be aligned with respect to the feature of interest to correspond with the standard orientation, and adjusting the three images according to the one or more guidance indicators” [0026]. Therefore, the 3D rendering can be aligned to a standard orientation. As shown in FIG. 5, the user interface 500, which “may be displayed on a display device of the ultrasound system” [0029], includes a visual indicator 504 that illustrates “where the operator is to place the line to identify the septum […] the visual indicator 504 shows the septum aligned along a vertical axis” [0033]. Therefore, under broadest reasonable interpretation, the visual indicator (i.e. vertical axis) can be aligned relative to the display device.  Furthermore, in regard to an upward orientation relative to the display device, Haas . 
Claims 3, 5-6, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and further in view of Kim US 20130237824 A1 “Kim” as applied to claims 1-2, 4, 7-11, 17, 19-20 above and further in view of Day US 20160242740 A1 “Day”.
In regard to claims 3 and 18, due to their dependence on claims 2 and 17, respectively, these claims inherit the references disclosed therein. That being said, Haas teaches “the standard orientation is an upwards orientation relative to a vertical axis” (Claim 3) (“Accordingly, a method of aligning a volume to a standard orientation includes accessing three images […] and adjusting the three images according to one or more guidance indicators” [0026] and “A further visual indicator 504 is included, illustrating where the operator is to place the line to identify the septum (e.g. between the left and right ventricles). As will be explained below, the visual indicator 504 shows the septum aligned along a vertical axis (the vertical axis is vertical with respect to the graphical user interface, for example), and the volume will be rotated to match this alignment” [0033]. Since the volume can be rotated to match the vertical axis and the method involves aligning a volume to a standard orientation, under broadest reasonable interpretation, the standard orientation can be an upwards orientation relative to a vertical axis.)
wherein the one or more anatomical features comprise one or more facial features” (Claims 3 and 18); or that the standard orientation is “determined from the one or more facial features” (Claim 3).
Day teaches “wherein the one or more anatomical features comprise one or more facial features” (“In the present embodiment, the system of FIG. 2 is used to perform a scan of a patient 32 who is carrying a fetus 34, to render images of the fetal face from volume data generated from the scan, to perform face detection on each rendered image and provide a score for each rendered image dependent on the image quality of the face detected, and to select image orientation parameters based on the scores for the images” [0035]. Additionally, Day discloses “In some embodiments, detection algorithms may detect specific parts of the face, for example, the eyes, ear, mouth or nose” [0187]. Therefore, since the system can be used to render images of the fetal face from volume data and the detection algorithms may detect specific parts of the face such as the eyes, ear, mouth or nose, under broadest reasonable interpretation, one or more anatomical features of a fetus can comprise one or more facial features (i.e. specific parts of the face).); 
and the standard orientation is “determined from the one or more facial features” (“At stage 70 the parameter adjustment unit 16 determines rendering orientation parameter values from the selected rendering image data set. The parameter adjustment unit 16 then applies an offset to the determined parameter values to rotate the view, for example to rotate the view by 30°, 45°, or 90°, to obtain a different view of the fetal face” [0141]. The rotation of the views in this case, under broadest reasonable interpretation can be done such that the views align with the standard orientation of Haas. In this case, since the method performed by the adjustment unit 16 can be used to rotate the view of the fetal face by 30°, 45°, or 90° to obtain a different view of the fetal face, under broadest reasonable interpretation, the standard orientation of Haas can be determined from the one or more facial features of Day.). 

In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Haas and Kim does not teach “wherein identifying the one or more anatomical features includes using a system of deep neural networks to identify the one or more anatomical features from the rendering”.
Day teaches “wherein identifying the one or more anatomical features includes using a system of deep neural networks to identify the one or more anatomical features from the rendering” (“In other embodiments, any suitable face detection method may be used. It is known to use face detection algorithms which can identify the presence of a face in an image, and/or locate the face in the image, and/or provide a measure of quality (for example, a measure of confidence, such as a measure of confidence that the image actually represents a face, or a measure of the alignment, symmetry or orientation of the face). Suitable face detection algorithms may comprise face detection algorithms that are based on neural networks or genetic algorithms” [0085] and “The face detection algorithm can be trained on a set of fetal faces” [0084]. The set of fetal faces inherently include one or more anatomical features. In this case, since any suitable face detection method can be used and one such suitable face detection algorithm can be based on neural networks, under broadest reasonable interpretation, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify to combination of Haas and Kim so as to include the system of deep neural networks to identify the one or more features from the rendering as disclosed in Day in order to detect anatomical features more easily. By training a deep neural network to identify anatomical features, an expert does not needed to identify the anatomical features manually. Deep neural networks are well known in the art and therefore it would be obvious to utilize one in order to identify anatomical features within ultrasound image renderings. Combining the prior art elements according to known techniques would yield the predictable result of identifying anatomical features within 3D renderings.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Haas teaches “identifying the one or more anatomical features from the rendering” (“Thus, the method 300 described above uses the interventricular septum of the heart as an anatomical landmark. This landmark is in the heart and thus is not subject to a great amount of the change in position relative to other features of the heart among different hearts of patients” [0042] and “A further embodiment relates to a method for aligning a fetal heart volume, comprising: generating a three-dimensional volume representing a heart of a fetus based on a plurality of ultrasound images; semi-automatically aligning the volume to a standard alignment by aligning an interventricular septum of the volume to a vertical axis in one or more planes of the volume […]” [0058]. In this case, the interventricular septum constitutes an anatomical feature. Furthermore, in order for the method to semi-automatically align the volume to the standard alignment by aligning the interventricular septum to a vertical axis of the volume, under broadest reasonable interpretation, the method had to have identified the one or more anatomical features (i.e. the interventricular septum).). 
wherein, prior to identifying the one or more anatomical features from the rendering, the system of deep neural networks is trained with a training set of additional renderings depicting one or more anatomical features of further fetuses”.
Day teaches “wherein, prior to identifying the one or more anatomical features from the rendering, the system of deep neural networks is trained with a training set of additional renderings depicting one or more anatomical features of further fetuses” (“The face detection algorithm can be trained on a set of fetal faces” [0084] and “In some embodiments, a face detection algorithm is trained to favor images that are appealing to human experts. For example, a face detection algorithm may be trained on fetal face images that have previously been selected by sonographers or parents” [0098]. As established previously, since “any suitable face detection method may be used” [0085] and the suitable face detection algorithms “may comprise face detection algorithms that are based on neural networks or genetic algorithms” [0085], under broadest reasonable interpretation, the face detection algorithm constitutes a system of deep neural networks. Therefore, since the face detection algorithm can be trained on a set of fetal faces and/or fetal face images that have been previously selected by sonographers or parents, under broadest reasonable interpretation, the system of deep neural networks can be trained with a training set of additional renderings depicting one or more anatomical features of further fetuses. 
In regard to training being done prior to identifying the one or more anatomical features, Day discloses “The above embodiment may use a face detection algorithm which has previously been trained to detect facial images (optionally, fetal face images), and is implemented in the image optimization described above without any changes being made to the face detection algorithm” [0131]. Since the face detection algorithm which has been previously trained (i.e. trained prior) can be used to detect facial images, under broadest reasonable interpretation, the training of the deep neural network can be performed prior to identifying the one or more anatomical features as disclosed in Haas.).

In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the Haas teaches “further comprising: receiving a user request for an updated orientation” (“The alignment process described below includes outputting instructions to a user, via a graphical user interface for example, as well as receiving user inputs made to the graphical user interface” [0028]. Since the alignment process can receive user inputs made to the graphical user interface, under broadest reasonable interpretation, the graphical user interface can receive a user request for an updated orientation.  
The combination of Haas and Kim does not teach “adjusting the orientation to the updated orientation”; and “displaying the rendering in the updated orientation”.
Day teaches “adjusting the orientation to the updated orientation”; and “displaying the rendering in the updated orientation” (“The parameter adjustment unit 16 then applies an offset to the determined parameter values to rotate the view, for example to rotate the view by 30°, 45°, or 90°, to obtain a different view of the fetal face” [0141]. In this case, since the view can be rotated in order to obtain a different view of the fetal face, under broadest reasonable interpretation, the orientation of the rendering can be adjusted to the updated orientation corresponding to the different view of the image data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the adjusting and display of the updated orientation as disclosed in Day in order to allow the user to control the orientation of the ultrasound image. By allowing the user to input an updated orientation, the user can adjust the orientation of the image, such that the features of the image can be more easily viewed. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to control the orientation of the images on the display screen.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and further in view of Kim US 20130237824 A1 “Kim” as applied to claims 1-2, 4, 7-11, 17, 19-20 above and further in view of Hamada US 20100030079 A1 “Hamada”.
In regard to claim 8, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Haas teaches “generating and displaying a notification” (“A further embodiment relates to a method for aligning a fetal heart volume, comprising […] the semi-automatic alignment including outputting notifications to a user to guide the user through the alignment” [0058]. Furthermore, Haas discloses “The computing system may include instructions to output a graphical user interface for display on the display device, the graphical user interface including at least three orthogonal image planes of the three-dimensional volume. The graphical user interface may further 
“adjusting the orientation to the standard orientation” (“In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. […] To ensure the standard alignment may be reached in an easy, fast, and reproducible manner […] the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume […]. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. Since the volume can be aligned to a standard orientation and the alignment process may include automatic rotation and/or translation of the volume, under broadest reasonable interpretation, the method can involve automatically adjusting the orientation of the standard orientation in real time. Furthermore, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with a vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis” [0034]. Therefore, the volume can be automatically adjusted to the standard orientation (i.e. the vertical axis).).
Haas does not teach “further comprising: responsive to a position of the probe of the ultrasound imager being altered: responsive to the altered position being outside a detection range of the fetus”; and “responsive to the altered position being inside the detection range of the fetus”.
further comprising: responsive to a position of the probe of the ultrasound imager being altered” (“a method of providing an ultrasound image, the method including: marking a cut line or a cut surface on a 3-dimensional (3D) ultrasound image of an object which is obtained using a probe […] detecting motion information about the probe by using a sensor included in the probe; and changing a location of the cut line or the cut surface based on the detected motion information about the probe” [0011]. In this case, the cut line is “used to view an oblique cross-sectional image of the 3D ultrasound image” [0063], therefore, the cut line can be used to obtain image slices from the 3D ultrasound (i.e. volume) image which can be aligned in a standard orientation by the method disclosed in Haas. Since the method involves detecting motion information about the probe and the location of the cut line can be changed based on the motion of the probe, under broadest reasonable interpretation, the position of the probe of the ultrasound image can be altered and subsequently monitored.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so at to include the position of the ultrasound probe as disclosed in Kim in order to perform different functions based on the position of the probe.  When the position of the ultrasound probe is altered, the images produced in the new position may not align with the standard orientation. Furthermore, should the position of the probe be outside a specific range, it may not produce diagnostically relevant images. By changing the orientation automatically in response to the movement of the probe, the rendering can be aligned based on the new positions of the probe. Combining the prior art elements according to known techniques would yield the predictable result of adjusting functionality of the ultrasound system in response to the position of the probe.  
The combination of Haas and Kim does not teach that the generation and display of notification is “responsive to the altered position being outside a detection range of the fetus” and the adjustment of the orientation being “responsive to the altered position being inside the detection range of the fetus”.
the altered position being outside a detection range of the fetus” (“However, in the conventional method, it is difficult to appropriately display a three-dimensional image of the fetus because an image other than the fetus image 101 remains in the range indicated by the marker 103” [0009]. Since an image other than the fetus image can be within the range indicated by the marker 103, under broadest reasonable interpretation, the altered position of the probe of Kim is located at least in part outside a detection range of the fetus. Furthermore, Hamada discloses “A range that is not included in the range designated by the second marker (the second region of interest) is not an object for image processing by the image processor 7. Therefore, a range that is included in the first region of interest but not included in the second region of interest will not be used for generation of a three-dimensional image even if it is scanned with ultrasound waves” [0079]. In this case, since the second marker indicating the second region of interest is not used for generation of a three-dimensional image, under broadest reasonable interpretation, this indicates that the image data within the second marker is outside the detection range of the fetus. Therefore, the imaging data that is within the second marker had to have been obtained from a probe position that is outside a detection range of the fetus. Thus, under broadest reasonable interpretation, the method Haas can generate and display a notification in response to the altered position of the probe being outside a detection range of the fetus as disclosed in Hamada.); and 
the “altered position being inside the detected range of the fetus” (“In a case that the fetus image 101 is included in the range indicated by the marker 103 and no unnecessary image is included in the range indicated by the marker 103, a three-dimensional image of the fetus is displayed” [0008]. In this case, in order for the three-dimensional image of the fetus to be displayed when the fetus image is included in the range of the marker 103, under broadest reasonable interpretation, the probe of Kim had to have been altered to a position that is inside the detected range of the fetus. Therefore, under broadest reasonable interpretation the method of Haas can adjust the orientation to the standard 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the probe being positioned either outside or inside the detection range of the fetus as disclosed in Hamada in order to obtain images only when the probe is positioned within the detection range of the fetus. When the probe is not within the detection range of the fetus, then images obtained at the position would not provide diagnostically relevant information for the fetus. Therefore, determining whether the probe is within the detection range of the fetus would ensure that only fetal images are acquired and aligned to the standard orientation. Combining the prior art elements according to known techniques would yield the predictable result of acquiring images of the fetus and/or issuing a notification when the probe is not within the detection range such that the probe can be repositioned. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and Kim US 20130237824 A1 “Kim” as applied to claims 1-2, 4, 7-11, 17, 19-20 above and further in view of Liang et al US 20200202635 A1 “Liang”.
In regard to claims 12 and 13, due to their dependence on claim 11, these claims inherit the references disclosed therein. That being said, the combination of Haas and Kim does not teach “wherein the one or more anatomical features comprise a nose and a mouth; and the vertical axis bifurcates the nose and the mouth” (Claim 12) or “wherein the one or more anatomical features comprise a nose of a mouth; and determining the vertical axis based on the one or more anatomical features includes: determining a transverse axis based on the one or more anatomical features; and generating a vertical axis perpendicular to the transverse axis and bifurcating the nose or the mouth” (Claim 13).
Liang teaches “wherein the one or more anatomical features comprise a nose and a mouth” (Claims 12 and 13) (“The one or more marker points may correspond to one of more of the fetal eye, the 
 and “the vertical axis bifurcates the nose and the mouth” (Claim 12) (“The orientation detection unit 420 may obtain a second connection line L2 according to any two of the midpoint of the first connection line L1, the fetal nose and the fetal mouth” [0096]. As shown in FIG. 8, the connection line L2 represents a vertical axis that bifurcates the nose and the mouth of the fetus. Therefore, the second connection line L2 constitutes a vertical axis which bifurcates the nose and the mouth. Furthermore, Liang discloses “In one embodiment, the connection lines connecting the positions of at least two of the fetal eyes, the fetal nose, the fetal mouth, the fetal forehead, the fetal chin, the fetal cheek, the fetal face contour and fetal ear, etc. in ultrasonic three-dimensional volume data may be used to detect the orientation of the fetal face in the original ultrasonic three-dimensional volume data” [0098]. Thus, the connection lines make it easier to determine the orientation of the fetal face based on one or more anatomical features of the face.).
“determining the vertical axis based on the one or more anatomical features includes: determining a transverse axis based on the one or more anatomical features; and generating a vertical axis perpendicular to the transverse axis and bifurcating the nose or the mouth“(Claim 13) (“The orientation detection unit may obtain a first connection line L1 according to the detected fetal eyes” [0095]. As shown in FIG. 8, the first connection line L1 is a transverse (i.e. horizontal) axis that goes through the eyes. Furthermore, Liang discloses “the first connection line in the embodiment above is obtained based on the detection of the fetal eyes. Alternatively, any one of the fetal nose, the fetal forehead, the fetal chin, the fetal cheek, the fetal ear, the contour of the fetal face and the fetal mouth 
In regard to generating a vertical axis perpendicular to the transverse axis and bifurcating the nose of the mouth, Liang discloses “The orientation detection unit 420 may obtain a second connection line L2 according to any two of the midpoint of the first connection line L1, the fetal nose and the fetal mouth” [0096]. As shown in FIG. 8, the connection line L2 represents a vertical axis that bifurcates the nose and the mouth of the fetus and is perpendicular to the transverse axis (i.e. the first connection line L1). Therefore, the second connection line L2 constitutes a vertical axis which is perpendicular to the transverse axis and bifurcates the nose and the mouth.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the vertical axis bifurcating the nose and the mouth as disclosed in Liang in order to detect the orientation of the fetal face in the 3D rendering of the fetus. By having a vertical axis between the anatomical features of the nose and mouth, the angle at which these features appear within a 3D rendering can be determined. Furthermore, should an update to the orientation of the fetal face be necessary, having a vertical axis as a reference would facilitate easier detection of the orientation as adjustments are being performed. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of the fetal face within a 3D rendering.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Haas and Kim does not teach “wherein the one or more anatomical features further comprise eyes or ears; and the transverse axis bifurcates the eyes or the ears”.
Liang teaches “wherein the one or more anatomical features further comprise eyes or ears” (The one or more marker points may correspond to one of more of the fetal eye, the fetal nose, the fetal 
“the transverse axis bifurcates the eyes or the ears” (“The orientation detection unit may obtain a first connection line L1 according to the detected fetal eyes” [0095]. As shown in FIG. 8, the first connection line L1 is a transverse (i.e. horizontal) axis that goes through the eyes. Furthermore, Liang discloses “the first connection line in the embodiment above is obtained based on the detection of the fetal eyes. Alternatively, any one of the fetal nose, the fetal forehead, the fetal chin, the fetal cheek, the fetal ear, the contour of the fetal face and the fetal mouth may be used to replace the fetal eyes to obtain the first connection line” [0098]. Therefore, the transverse axis (i.e. the first connection line L1), may be bifurcate the eyes or the ears of the fetus.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the transverse axis bifurcating the eyes or the ears as disclosed in Liang in order to detect the orientation of the fetal face in the 3D rendering of the fetus. By having a transverse axis between the anatomical features of the eyes or the ears, the angle at which these features appear within a 3D rendering can be determined. Furthermore, should an update to the orientation of the fetal face be necessary, having a transverse axis as a reference would facilitate easier detection of the orientation as adjustments are being performed. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of the fetal face within a 3D rendering.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and Kim US 20130237824 A1 “Kim” as applied to claims 1-2, 4, 7-11, 17, 19-20 above and further in view of Tian et al. US 20160274768 A1 “Tian”.
In regard to claim 15, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Haas teaches “wherein determining the orientation is not the standard orientation” (“Thus, the method described above acquires a plurality of images and constructs a three-dimensional volume from the plurality of images. The volume is then aligned to a standard alignment with respect to a feature of interest of the volume, in three intersecting planes of the volume” [0025]. For the volume alignment portion of the method to take place, under broadest reasonable interpretation, the method had to have determined that the orientation of the rendering (i.e. the volume) was not in the standard orientation (i.e. standard alignment). Furthermore, in regard to automatically adjusting the orientation of the 3D rendering, Haas discloses “An embodiment relates to a method for automatically aligning a three-dimensional image of a heart. The method includes accessing a three-dimensional volume representing a heart; and aligning the three-dimensional volume with respect to a sub-anatomical structure of the heart” [0045] and “Thus, at 306, the method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis. This may be performed automatically by the computing system once the operator places the line on the septum” [0034]. A computing system inherently includes a processor. Since the computing system can perform step 306 to automatically align the septum of the heart (i.e. in the three-dimensional rendering) with the vertical axis and the volume can be aligned to a standard orientation (i.e. see Haas [0025-0026]), under broadest reasonable interpretation, the method is capable of determining that the orientation of the volume is not in a standard orientation and automatically adjusting the orientation of the rendering (i.e. the volume) to the standard orientation via a processor.).
The combination of Haas and Kim does not teach “the orientation being greater than a threshold angle of the standard orientation”.
the orientation being greater than a threshold angle of the standard orientation” (“Distinguished from the preceded embodiment, in the current embodiment it will be further determined whether the rotation angle exceeds the threshold angle value when the rotation angle is determined” [0094]. Since the system can determine whether the rotation angle exceeds the threshold angle value, under broadest reasonable interpretation, when combined with the standard orientation disclosed in Haas, under broadest reasonable interpretation, the system can determine whether the orientation (i.e. rotation angle) is greater than a threshold angle of the standard orientation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the threshold angle disclosed in Tian in order to more easily determine when the orientation of the rendering is not in the standard orientation. When a threshold angle is provided, images can be aligned depending on that angle. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of 3D renderings to determine whether adjustments are necessary.
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Haas and Kim do not teach “wherein the threshold angle is 20 degrees”.
Tian teaches “wherein the threshold angle is 20 degrees” (“It should be noted that in other embodiments, the threshold angle value may also be other values such as 4 degrees, 8 degrees, 10 degrees, and so on, which will not be limited herein, as long as it is reasonable” [0111]. Since the threshold angle can be other values as long as it is reasonable, under broadest reasonable interpretation the threshold angle can be 200 degrees. Furthermore, Tian discloses “When the rotation angle is 200 degrees, since the rotation angle of the picture after the synchronous rotation based on 0 degrees is 200 degrees, which has the minimum absolute value of difference with the preset angle of 180 degrees, hence the execution module 1303 may rotate the picture, on basis of the initial 0 degrees, 180 degrees 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the threshold angle of Tian in order to more easily determine when the orientation of the rendering is not in the standard orientation. When a threshold angle is provided, images can be aligned based on that angle. A threshold angle of 200 degrees is an angle which can be used as a threshold because there are multiple orientation angles that are below and above this value therefore determining whether the orientation is within or outside the threshold angle becomes easier. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of 3D renderings to determine whether adjustments are necessary.  
Response to Arguments 
Applicant’s arguments, see Remarks page 8-11, filed 10/27/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered however the examiner does not find these arguments persuasive.  
In regard to claim 1, the examiner respectfully asserts that the primary reference of Haas teaches “displaying the image slice unaltered in a non-adjusted orientation” and “the rendering in the standard orientation to which the rendering was adjusted” (Specifically, FIG. 6 shows a graphical user interface 600 that may be output on a display device during a third step of the alignment. The graphical user interface includes three images of the heart, an image 602 in the A plane, an image 604 in the B plane and an image 606 in the C plane. In image 602, the septum is now aligned along the vertical axis, due to the alignment performed as described above at 306 of method 300” [0035] and “Again, as shown in FIG. 6, the input indicating the location may be a line 610 along the longitudinal axis of the septum in image 606. Also shown in FIG. 6 is the visual indicator 612 illustrating the septum and the vertical axis” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner acknowledges the Haas does not teach that the image slice is displayed “while providing the rendering”, however, the examiner respectfully asserts that the secondary reference of Kim displays two-dimensional images and three-dimensional images. Specifically, Kim discloses “Referring to FIG. 6, in a 3D image mode according to an embodiment of the present invention, a 3D ultrasound image 610 a 2D ultrasound image 620, and a captured image 630 may be displayed” [0080] and “The capture image 630 according to an embodiment of the present invention may include a plurality of 2D ultrasound images which are captured by a user” [0081]. The examiner respectfully asserts that the secondary reference of Kim was incorporated to teach the display of two-dimensional images and three-dimensional images (i.e. rendering) at the same time. The examiner respectfully asserts that although the 2D images correspond to the “changed location of the cut line or the cut surface” [Kim: Claim 2], under broadest reasonable interpretation that does not mean that these 2D images are altered (i.e. rotated, enhanced, etc.) in the process of displaying the images as shown in FIG. 
 Thus, since FIG. 6 shows that the capture image 630 (i.e. containing a plurality of 2D ultrasound images) can be displayed along with the 3D ultrasound image 610, the ultrasound apparatus performs the step of displaying image slices (i.e. captures 1, 2 and 3) and a 3D rendering (i.e. image). The examiner respectfully notes that the apparatus of Haas provides the rendered 3D volume in a standard orientation. Therefore, when combined with Kim, the display is configured to display image slices (i.e. the plurality of 2D ultrasound images) unaltered while providing the rendering (i.e. 3D volume) in the standard orientation as derived in the method of Haas.
In regard to claims 10 and 17, the examiner asserts that limitations similar to that of claim 1 were provided in the amended claims. Therefore, claims 10 and 17 are subject to the same reasoning provided for claim 1 in the Response to Arguments section above.
Therefore, the examiner respectfully maintains the rejection of the claims under 35 U.S.C. 103 for the reasons stated in the Response to Arguments and 35 U.S.C. 103 rejection sections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perrey et al. US 20170238904 A1 “Perrey”;
Perrey is pertinent to the applicant’s disclosure because it discloses “The automatic or semi-automatic alignment routine described above includes adjusting a model of a volume representing an imaged structure (e.g., a model of a volume representing a heart as imaged by an ultrasound system until the model fits image data used to generate the volume. […] Once the volume fits the model (e.g., selected edges of the volume align with selected edges of the model), the orientation of the model may be obtained and applied to adjust the orientation of the volume to the standard orientation” [0037]. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793      

                /Ashley K Buran/                Supervisory Patent Examiner, Art Unit 3793